DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/12/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “an extruded article consisting of a polypropylene homopolymer” in line 1 while line 11 recites “the extruded article has a comonomer content of 0 to 0.40 wt.%” and line 12 recites “the extruded article has a comonomer content of > 0.40 to 0.9 wt.%. Therefore, the scope of the claim is confusing given that the claim recites consisting of language.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 11-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vestberg et al. (US 2009/0018267).

Regarding claims 1-5, 7 and 17, Vestberg discloses an extruded article containing a polypropylene homopolymer, i.e. an extruded article consisting of a PP homopolymer, (abstract) wherein the polypropylene homopolymer is polymerized in the presence of a Ziegler-Natta catalyst (paragraph 0050), wherein the PP homopolymer has MFR 0.1 to 50 g/10 min determined using ISO1133 at 230 C, 2.16 kg (paragraph 0021), comprises polymeric nucleating agent (paragraph 0031), wherein the Ziegler-Natta catalyst comprises titanium compound, i.e. compound of transition metal of Group 4 to 6 of IUPAC, magnesium compound, i.e. Group 2 metal compound, an internal donor and a co-catalyst (paragraph 0050).
Given that the article/composition of Vestberg does not disclose any phthalic acid esters and C4-C10 alpha olefin and the polypropylene homopolymer of Vestberg does not disclose ethylene monomer, it is clear that the article/composition of Vestberg is free of phthalic acid esters and C4-C10 alpha olefin and the polypropylene homopolymer of Vestberg is free of ethylene monomer. Further, given that the article of Vestberg discloses the same composition as presently claimed, it is clear that the article of Vestberg would inherently have the same properties as presently claimed.
Alternatively, Vestberg discloses that haze is depended on the amount of nucleating agent (paragraph 0071). Therefore, it would have been obvious to one of ordinary skill in the art to use an amount of nucleating agent in the homopolymer of Vestberg to obtain desired haze value in the article. 
Regarding claim 11, Vestberg discloses the extruded article of claim 1 wherein the article is made by blow molding, i.e. blown film, (paragraph 0074).
Regarding claim 12, Vestberg discloses the extruded article of claim 1 wherein final article comprising the extruded article of claim 1 (paragraph 0074).

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestberg et al. (US 2009/0018267) in view of Bernreiter et al. (US 2013/0253124).
Regarding claim 6, Vestberg discloses the article of claim 1 but fails to disclose the polypropylene homopolymer comprises ethylene.
Bernreiter discloses propylene polymer composition comprises ethylene comonomer in an amount of up to 6 wt% to obtain improved properties such as impact resistance at low temperature (paragraphs 0016 and 0022).
It would have been obvious to one of ordinary skill in the art to use ethylene comonomer in an amount of up to 6 wt% of Bernreiter in the homopolymer of PP of Vestberg to obtain improved properties such as impact resistance at low temperature.
Regarding claim 9, Vestberg in view of Bernreiter discloses the article of claim 6, wherein given that the article of Vestberg in view of Bernreiter discloses the same composition as presently claimed, it is clear that the article of Vestberg in view of Bernreiter would intrinsically possess the same properties as presently claimed.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestberg et al. (US 2009/0018267).
Regarding claim 10, Vestberg discloses the article of claim 1 but fails to disclose article thickness.
Since the instant specification is silent to unexpected results, the specific thickness of the article is not considered to confer patentability to the claims. As the flexibility is a variable that can be modified, among others, by adjusting the thickness of the article, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the article in Vestberg to obtain the desired flexibility to meet end users’ requirement (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestberg et al. (US 2009/0018267) in view of Chatterjee (US 5674630).
Regarding claim 8, Vestberg discloses the article of claim 7 but fails to disclose that the nucleating agent is a carboxylic nucleating agent.
Chatterjee discloses polypropylene composition comprising carboxylic acid nucleating agent, i.e. mono or poly carboxylic acid nucleating agent, to obtain increased stiffness of the film (column 3, lines 43-54).
It would have been obvious to one of ordinary skill in the art to use the nucleating agent of Chatterjee in the homopolymer of Vestberg to obtain increased stiffness of the film.
Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAMIR SHAH/Primary Examiner, Art Unit 1787